DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
	This office action responds to the amendments filed on April 13, 2022 for application 16/718,456.  Claims 1-6 and 8-17 were amended, claim 7 was cancelled, and claims 1-6 and 8-17 remain pending in the application.
Response to Arguments
	The Examiner has fully considered the Applicant’s arguments filed on April 13, 2022, and the Examiner responds as provided below.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the objection to the abstract, the Applicant’s argument is persuasive and the objection is withdrawn.
	Regarding the Applicant’s response at page 8 of the Remarks that concerns the § 112(b) rejection, the amendments to the claims adequately addresses the issue and the corresponding rejection is withdrawn.
	Regarding the Applicant’s response at pages 8-11 of the Remarks that concerns the § 102 rejection of claim 1, the Applicant’s arguments in conjunction with the claim amendments are persuasive, and consequently the Examiner conducted a new prior art search. The Applicant’s arguments are now moot with respect to claim 1 because the arguments do not apply to one of the references currently used in the rejection of the aforementioned claims as detailed below.
Regarding the Applicant’s response at page 11 of the Remarks that concerns the § 102 and § 103 rejections of independent claim 17 and dependent claims 2-6 and 8-16, the argument for patentability rests upon the patentability of independent claim 1.  Because claim 1 is not allowable over the prior art as detailed below, claims 2-6 and 8-17 are similarly not allowable.	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following conventions apply to the mapping of the prior art to the claims:
Italicized text – claim language.
Parenthetical plain text – Examiner’s citation and explanation.
Quotation marks – language quoted from a prior art reference.
Underlining – language quoted from a claim.
Brackets – material altered from either a prior art reference or a claim, which includes the Examiner’s explanation that relates a claim limitation to the quoted material of a reference.
Braces – a limitation taught by another reference, but the limitation is presented with the mapping of the instant reference for context.
Numbered footnote – a first phrase to be moved upwards to the primary reference analysis.
Lettered footnote – a second phrase to be moved after the movement of the first phrase from which it was lifted, or more succinctly, move numbered material first, lettered material last.
A.	Claims 1-6, 8-10, 12-14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama (US 2016/0267227, “Takeyama”) in view of Tonti et al. (US 2012/0046972, “Tonti”).
Regarding Claim 1
Takeyama discloses
A medical information anonymizing system (Fig. 9, ¶ [0103]), comprising: 
processing circuitry (Fig. 5, ¶ [0080], “a CPU 32”) configured to acquire medical information (Figs. 8 & 15, ¶ [0071], “The server database 23 stores [after acquir[ing]] personal information of the patients, and other data with which patients are identifiable [that comprises medical information and has been acquire[d]”) generated in a format based on a communication standard for a medical image (¶ [0064], “ For example, the diagnostic images [acquire[d]] are in a format according to the [communication standard] DICOM (Digital Imaging and Communications in Medicine).”) and including a medical image (Figs. 3, ¶¶ [0063]-[0066], “Case IDs such as P1, P2, P3 and so on are allocated to the diagnostic [medical] images, which are managed for the respective patients…”) and supplementary information (Figs. 8 & 15, ¶ [0139], “A data amount of attribute data [as supplementary information] (age, blood type, medical history and the like) of the patient;” and Fig. 16, ¶ [0145], “The filtering tables 72 are filtering tables 72A, 72B and 72C (relocation tables) in association with the patients P1, P2 and P3,” with patient data comprising supplementary information, noting in Fig. 16 it illustrates “images since 1st patient visit,” indicating  a medical image is include[ed] with the supplementary information), 
1 …,
add the {selected anonymization reference information (Tonti ¶ [0023])} to the supplementary information in the medical information (Fig. 9, ¶¶ [0098]-[0100], “The anonymization is filtering in which medical care data of respective patients is maintained but information identifying the patients [as the supplementary information] is anonymized or removed in confidential data to be relocated,” i.e., the selected anonymization reference information is add[ed] to the supplementary information via the “anonymization filter” to enable the filter to anonymize the data), and 
receive the medical information in which the anonymization reference information is added to the supplementary information (Fig. 9, ¶¶ [0098]-[0100], i.e., the “filter” receives the medical information to perform the anonymization) and, 
based on the anonymization reference information added to the medical information (Fig. 9, ¶¶ [0098]-[0100]), 
anonymize at least one of the medical image and the supplementary information included in the medical information (¶¶ [0101]-[0103], “the anonymizer 63 in the embodiment performs anonymization of the medical care data [that additionally comprises supplementary information] of the patient of interest, namely, deletes the name and residence (address) of the patient, and converts his or her age into an age range. ”). 
Takeyama doesn’t disclose
1 select anonymization reference information related to a recipient of the medical information from anonymization list information that includes pieces of recipient information and pieces of anonymization reference information in relation to each other, the pieces of recipient information representing recipients of the medical information, 
the pieces of anonymization reference information representing anonymizing methods for anonymizing the medical information,
Tonti, however, discloses
1 select anonymization reference information (¶ [0023], “That means, the parser can either modify certain medical files which are requested from unauthorized recipients depending on the authorization code [comprising anonymization reference information] of the recipient—this can be a hierarchical system where—dependent on the authorization code of the recipient [that is select[ed] and to be used by the parser]—the medical file is more or less modified—or in accordance with a modification program which is run by the parser”) related to a recipient of the medical information (¶¶ [0050]-[0055], “The present invention provides several authorization levels, depending on the user [or recipient of the medical information] of the system;” “Level 4 access to images and measurements e.g. laboratories, universities;” and ¶ [0049], “Data can be arranged in a hierarchical way to provide different permissions for accessing the healthcare information documents as a function of the authorization code associated to the recipient,” i.e., the “authorization code” acts as anonymization reference information, noting that anonymization reference information is a broad limitation that comprises “authorization code” as well as other information; and ¶ [0024], “If the identity provider for example provides three different levels of authorization codes (such as full access, anonymized access and statistical access)...,” i.e., the “authorization code” is related to anonymization and thus provides anonymization reference information) from anonymization list information (¶¶ [0050]-[0055], i.e., the different entities that possess authorization codes for different access levels creates a list of information, and anonymization list information is created via this list as anonymization is employed for some of the levels) that includes pieces of recipient information and pieces of anonymization reference information in relation to each other (¶¶ [0050]-[0055], i.e., each instance of a user in relation to their corresponding level associated with the “authorization code”/anonymization reference information comprise a piece[] of recipient information and a piece[] of anonymization reference information), the pieces of recipient information representing recipients of the medical information (¶¶ [0050]-[0055], i.e., the users receive medical information in accordance with their level as dictated by the associate “authorization code”/anonymization reference information), the pieces of anonymization reference information representing anonymizing methods for anonymizing the medical information (¶ [0024], “If the identity provider for example provides three different levels of authorization codes (such as full access, anonymized access and statistical access)…,” i.e., the “anonymized access” and “statistical access” comprise methods for anonymizing the medical information; and ¶ [0058], “According to an embodiment of the present invention, modified healthcare information documents [that are subjected to a method[] for anonymizing] comprise digital medical images that are anonymized by clearing the pixels values containing such data on the image file”),
Regarding the combination of Takeyama and Tonti, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical information system of Takeyama to have included the anonymization feature of Tonti. One of ordinary skill in the art would have been motivated to incorporate the anonymization feature of Tonti because Tonti teaches a method and system “for managing and displaying distributed digital medical data, especially medical images, that would allow to provide world-wide regulated access to relevant healthcare information documents, particularly diagnostic images and related reports, without patient authorizations, but in the full respect of patient privacy.”  See Tonti ¶ [0016].  
Regarding Claim 2
Takeyama in view of Tonti (“Takeyama-Tonti”) discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to output the medical information (at least Figs. 8 & 15) including…1 
Tonti further discloses
1 …the anonymization reference information used for anonymization (¶ [0024],  “…so that all medical files are anonymized so that such anonymized file can immediately be retrieved by an unauthorized recipient once the unauthorized recipient sends such authorization code and the parser could then modify in a second step the original files or the modified files by calculating data of the medical files for providing various statistical files [that thereby possess anonymization reference information that relates to the calculation of the statistical files] which are then supplied as “modified files” to unauthorized recipients which send such “statistical authorization codes”.).  
Regarding Claim 3
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to add the {anonymization reference information (Tonti ¶¶ [0023], [0050]-[0055])} to the supplementary information (Figs. 8 & 15, ¶ [0139]) in the medical information (at least Figs. 8 & 15) if consent has been acquired from a subject (¶¶ [0097]-[0098], “The preparatory processing is for obtaining patient consent from a patient in order to relocate the confidential data in a published form,” and “The request manager 62 creates a message text containing a content item set in the filtering table 49, a request message for requesting patient consent for a published form (open archival) related to the content item, and a message containing a description of purposes of the published data and anonymization of the content item;” and ¶ [0146], “In general, the level of the anonymization to which each patient can give a consent [that indicates how to add the anonymization information to the supplementary information] is different between the patients in view of protecting their privacy;” and the Examiner noting that substituting “when” for “if” provides a more meaningful claim limitation because the issue of a condition precedent is eliminated, see MPEP § 2111.04(II) – Contingent Limitations).
Regarding Claim 4
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to anonymize at least one of the medical image and the supplementary information included in the medical information based on {the anonymization reference information (Tonti ¶¶ [0023], [0050]-[0055])} added to the medical information (Fig. 10, ¶¶ [0109]-[0110], i.e., after consent is received at step 140, anonymization occurs, with anonymization occurring according to various “levels” as disclosed by Tonti ¶¶ [0023], [0050]-[0055]) if consent has been acquired from a subject (¶¶ [0097]-[0098], [0146]; and the Examiner again noting that substituting “when” for “if” provides a more meaningful claim limitation). 
Regarding Claim 5
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to add {the anonymization reference information (Tonti ¶¶ [0023], [0050]-[0055])} to the supplementary information (Fig. 9, ¶¶ [0098]-[0100]) in the medical information (at least Figs. 8 & 15) if consent to anonymization of the medical information has been acquired from a subject (¶¶ [0097]-[0098], [0146]; and the Examiner again noting that substituting “when” for “if” provides a more meaningful claim limitation).
Regarding Claim 6
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to anonymize at least one of the medical image and the supplementary information included in the medical information (Figs. 8 & 15, ¶¶ [0102]-[0103], [0140]) based on {the anonymization reference information (Tonti ¶¶ [0023], [0050]-[0055])} added to the medical information (Figs. 8 & 15, ¶¶ [0139]-[0144]) if consent to disclosure of the medical information has been acquired from a subject (¶¶ [0097]-[0098], ¶ [0147], “it is possible flexibly to handle a range of a published [or disclos[ed]] form of the medical care data and content items of the medical care data for the published form, according to the patient consent [as a subject] of individual patients;” and the Examiner noting that substituting “when” for “if” provides a more meaningful claim limitation).
Regarding Claim 8
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
1 …, and 
the processing circuitry (Fig. 5, ¶ [0080]) is further configured to 
2 … and 
add {the selected anonymization reference information (Tonti ¶¶ [0023], [0050]-[0055])} to the supplementary information in the medical information (Fig. 9, ¶¶ [0098]-[0100], “The anonymization is filtering in which medical care data of respective patients is maintained but information identifying the patients [as the supplementary information] is anonymized or removed in confidential data to be relocated,” i.e., the selected anonymization reference information is add[ed] to the supplementary information via the “anonymization filter” to enable the filter to anonymize the data).
Tonti further discloses
	1 wherein the anonymization list information (¶¶ [0050]-[0055]) further includes usage purposes of the medical information (¶ [0024], “…once the unauthorized recipient sends such authorization code and the parser could then modify in a second step the original files or the modified files by calculating data of the medical files for providing various statistical files which are then supplied as ‘modified files’ to unauthorized recipients which send such ‘statistical authorization codes’,” i.e., the summation of the entities that possess authorization codes creates the anonymization list information, and the “statistical authorization codes” provides usage purposes of the medical information) in relation to the pieces of recipient information and the pieces of anonymization reference information (¶¶ [0050]-[0055], i.e., each instance of a user in relation to their corresponding level associated with the “authorization code”/anonymization reference information),
	2 select the anonymization reference information (¶ [0023], “That means, the parser can either modify certain medical files which are requested from unauthorized recipients depending on the authorization code [comprising anonymization reference information] of the recipient—this can be a hierarchical system where—dependent on the authorization code of the recipient [that is select[ed] and to be used by the parser]—the medical file is more or less modified—or in accordance with a modification program which is run by the parser.”) related to the recipient and a usage purpose of the medical information from the anonymization list information (¶ [0024], “If the identity provider for example provides three different levels of authorization codes (such as full access, anonymized access and statistical access),” i.e., the parser selects the anonymization reference information/”authorization code” associated with producing statistical data for the recipient that desires the usage purpose of statistical analysis that is possessed by the anonymization list information),
Regarding Claim 9
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to perform a communication (¶ [0068], “The medical care data acquired from the EMR database 21 and the image database 22 are classified into confidential data or unpublished data, and published data,” with the images being the subject of a communication when they are communicat[ed] from the database for use) with a digital imaging and communications in medicine (DICOM) standard as a communication standard for the medical image (¶ [0064], “For example, the diagnostic images are in a format according to the DICOM (Digital Imaging and Communications in Medicine).”), and 
add the {anonymization reference information (Tonti ¶ [0023])}…1 (Fig. 9, ¶¶ [0098]-[0100], “The anonymization is filtering in which medical care data of respective patients is maintained but information identifying the patients is anonymized or removed in confidential data to be relocated,” i.e., the anonymization reference information is add[ed] to the private tag (Tonti ¶ [0059]) via the “anonymization filter” to enable the filter to anonymize the data).  
Tonti further discloses
	1 … to a private tag or a standard tag based on the DICOM standard (¶ [0059], “Alternatively or in combination, modified healthcare information documents comprise DICOM medical images that are anonymized by deleting or modifying one or more patient's tags in the corresponding DICOM file and clearing the possibly present image areas containing patient-related information.”).
Regarding Claim 10
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured…1, and 
add the {acquired anonymization reference information (Tonti ¶ [0023])} to the supplementary information in the medical information (Fig. 9, ¶¶ [0098]-[0100], “The anonymization is filtering in which medical care data of respective patients is maintained but information identifying the patients [as the supplementary information] is anonymized or removed in confidential data to be relocated,” i.e., the acquire[d] anonymization reference information is add[ed] to the supplementary information via the “anonymization filter” to enable the filter to anonymize the data).  
Tonti further discloses
1 …to acquire the anonymization reference information from a recipient (¶ [0023], “…in accordance with a modification program wherein such modification program depends on authorization codes [as anonymization reference information] associated with [and aquire[d] from] different unauthorized recipients. That means, the parser can either modify certain medical files which are requested from unauthorized recipients depending on the authorization code of [and acquire[d] from] the recipient”)
Regarding Claim 12
Takeyama-Tonti discloses the medical information anonymizing system according to claim 10, and Takeyama further discloses 
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to…1 
Tonti further discloses
1 …receive the anonymization reference information (¶ [0023]) generated in the DICOM format (¶¶ [0057], [0059], “Healthcare information documents comprise a plurality of documents, like, but not limited to, multimodal DICOM medical images, clinical records, web-based protocols like html or xml standards. Healthcare information documents are approved as shareable [and may thereby be receive[d] for anonymization] when they follow a certified and recognized standard for the detection of personal information;” ¶ [0059], “Alternatively or in combination, modified healthcare information documents comprise DICOM medical images that are anonymized by deleting or modifying one or more patient's tags in the corresponding DICOM file,” i.e., an anonymized DICOM file has been processed in accordance with anonymizing reference information that was receive[d]).
Regarding Claim 13
Takeyama-Tonti discloses the medical information anonymizing system according to claim 10, and Takeyama further discloses
1 …, 
the processing circuitry is further configured…2.
Tonti further discloses
	1 wherein when the anonymization reference information acquired from the recipient (¶ [0023]) conflicts with the anonymization reference information selected from the anonymization list information (¶ [0023], “Such parser is prepared to modify at least parts of said medical file and generates a modified file either in response to a retrieval request from an unauthorized recipient or in accordance with a modification program wherein such modification program depends on authorization codes associated with different unauthorized recipients,” i.e., the request received from the “unauthorized recipient” creates a conflict involving the anonymization list information because the unauthorized recipient is not entitled to receive or view medical information that has not been anonymized),
	2 … to anonymize the medical information by using a selected one of the anonymizing methods based on a priority determined for each anonymizing method (¶ [0055], “For the clarity of this specification, the “authorized user” is a “Level 1—User”, any “unauthorized user” is any user of level 2 and/or below. That means that the system of the present invention is capable to automatically [select[] based upon a determined priority and] modify [or anonymiz[e]] the data [or medical information] for any unauthorized user, in the example mentioned above, for any unauthorized user of level 4 or below. The authorization levels [and corresponding anonymizing methods] are coded through the authorization code.”).
Regarding Claim 14
Takeyama-Tonti discloses the medical information anonymizing system according to claim 13, and Takeyama further discloses 
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to …1  
Tonti further discloses
1 … generate log information (¶ [0049], “This may be the case of an institution which is not the acquisition institution, but has been authorized by the patient, for example during a follow-up, to handle his healthcare documents. This allows to provide different type of access to different institutions,” i.e., log information enables a continuous record of information to enable “follow-up” examinations) indicating which one of the anonymization reference information selected from the anonymization list information (¶ [0049], i.e., the “authorization code”/anonymizing reference information of the “institution” on the anonymizing list [as] information performing the “follow-up” examination) and the anonymization reference information acquired from the recipient (¶ [0049], i.e., the “institution,” as the recipient of medical information that performs the “follow-up” examination, submits its “authorization code”/anonymizing reference information, which is subsequently acquired to enable the use of medical records for the examination) has been selected (¶ [0049], i.e.,  the “authorization code”/anonymizing reference information of the “institution” has been selected to enable the use of the medical records for the “follow-up” examination).  
Regarding Independent Claim 17
With respect to independent claim 17, a corresponding reasoning as given earlier for independent claim 1 applies, mutatis mutandis, to the subject matter of claim 17. Therefore, claim 17 is rejected, for similar reasons, under the grounds set forth for claim 1. 
B.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Takeyama in view of Tonti, and further in view of LePendu (US 2017/0091391, “LePendu”).
Regarding Claim 11
Takeyama-Tonti discloses the medical information anonymizing system according to claim 10, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) configured to acquire medical information…1 (Figs. 8 & 15, ¶ [0071]) and {the anonymization reference information (Tonti ¶ [0023])}.  
Takeyama-Tonti doesn’t disclose
	1 … including at least one of a dummy medical image and dummy supplementary information…
LePendu, however, discloses
	1 … including at least one of a dummy medical image and dummy supplementary information… (¶ [0059], “In this way, each instance of protected information [as either an image or supplementary information] in the medical record is located and swapped out with ‘fake’ [or dummy] replacement data that can no longer be used to identify the true identity of the patient.”)
Regarding the combination of Takeyama and Tonti, the rationale to combine is the same as provided for claim 1 due to the overlapping subject matter between claims 1 and 11.
	Regarding the combination of Takeyama-Tonti and LePendu, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical information system of Takeyama-Tonti to have included the fake-data feature of LePendu. One of ordinary skill in the art would have been motivated to incorporate the fake-data feature of LePendu because LePendu teaches that the use of fake data ensure that the data “can no longer be used to identify the true identity of the patient,” see LePendu ¶ [0059].
C.	Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama in view of Tonti, and further in view of Stalling et al. (US 2017/0032084, “Stalling”).
Regarding Claim 15
Takeyama-Tonti discloses the medical information anonymizing system according to claim 1, and Takeyama further discloses
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to…1
Takeyama-Tonti doesn’t disclose
1 …display a specification screen for specifying an anonymization target when the anonymizing method indicated by the anonymization reference information has a setting such that the anonymization target is specified by an operator.
Stalling further discloses
1 …display a specification screen (Fig. 3A, ¶ [0077], i.e., the “dialog” acts as a specification screen) for specifying an anonymization target (Fig. 4, ¶ [0077], i.e., the medical image was the anonymization target that possessed patient data requiring anonymization) when the anonymizing method indicated by the anonymization reference information (Takeyama Figs. 8 & 15, ¶¶ [0139]-[0140]) has a setting such that the anonymization target is specified by an operator (¶ [0077], i.e., the “user” acts as the operator to anonymize the medical image according to the dialog box as illustrated in Fig. 3A, including specifying an anonymization target by providing identification information, such as a name of a “media folder” or file).
Regarding the combination of Takeyama and Stalling, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the medical information system of Takeyama to have included the specification-screen feature of Stalling. One of ordinary skill in the art would have been motivated to incorporate the screen feature of Stalling because Stalling teaches a system to “simplify the workflow … by integrat[ing] the anonymization into the data processing system,” see Stalling ¶ [0083], which has the “key advantage[] compared to first exporting and then anonymizing,” see Stalling ¶ [0084].
Regarding Claim 16
Takeyama-Tonti discloses the medical information anonymizing system according to claim 15, and Takeyama further discloses 
wherein the processing circuitry (Fig. 5, ¶ [0080]) is further configured to…1 
Stalling further discloses
1 …store the anonymization target specified on the specification screen (Fig. 4, ¶ [0077], i.e., the anonymization target is store[d] to enable the transfer of the anonymized medical image to the recipient or further processing of the medical image), and 
when the medical information includes information identical to the stored anonymization target (i.e., Fig. 3A, ¶ [0077], i.e., the medical information includes names of folders or files by which associated medical information are stored, and such medical information is processed by entering a file name (as medical information) that is identical to the file name stored), 
display the specification screen in which the information identical to the anonymization target is specified as the anonymization target (Fig. 3A, ¶ [0077], i.e., the specification screen as illustrated in Fig. 3A is display[ed] upon the completion of the query command that allows the anonymization target to be processed).
Regarding the combination of Takeyama-Tonti and Stalling, the rationale to combine is the same as provided for claim 15 due to the overlapping subject matter between claims 15 and 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to D'ARCY WINSTON STRAUB whose telephone number is (303)297-4405. The examiner can normally be reached Monday-Friday 9:00-5:00 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASHOKKUMAR B PATEL can be reached on (571)272-3972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D'Arcy Winston Straub/Examiner, Art Unit 2491                                                                                                                                                                                                        
/DANIEL B POTRATZ/Primary Examiner, Art Unit 2491